NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             APR 28 2015

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 14-10214

               Plaintiff - Appellee,              D.C. No. 5:11-cr-00309-LHK

  v.
                                                  MEMORANDUM*
FAUZIA LODHI,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Fauzia Lodhi appeals from the district court’s judgment and challenges her

guilty-plea conviction and 16-month sentence for mail fraud, in violation of 18

U.S.C. § 1341. Pursuant to Anders v. California, 386 U.S. 738 (1967), Lodhi’s

counsel has filed a brief stating that there are no grounds for relief, along with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. Lodhi has filed pro se supplemental

briefs, and the government has filed an answering brief.

      Lodhi waived her right to appeal her conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Lodhi’s motion for appointment of substitute counsel is DENIED.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   14-10214